Citation Nr: 1604830	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-26 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for left hemiparesis.

2.  Entitlement to an initial compensable rating for traumatic brain injury (TBI).

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.   Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from June 1952 to June 1954 and from July 1954 to June 1957.  His awards and decorations include a Combat Infantryman Badge and the Korean Service Medal with two Bronze Stars.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to an earlier effective date for the grant of service connection for TBI has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased disability ratings for left hemiparesis, TBI, left leg disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The Veteran's PTSD is attributable to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition; a link established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138   (1997).

If the veteran "engaged in combat with the enemy," and a diagnosis of PTSD is based on a combat stressor, then a veteran's statements alone are enough to establish the occurrence of the in-service stressor if such stressor is consistent with the circumstances of his or her service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518   (1996).

The Veteran contends that he suffers from PTSD as a result of service during the Korean War.

In a November 2010 psychiatric report from a private physician it was noted that the Veteran met the DSM-IV criteria for a diagnosis of PTSD due to his combat experiences during the Korean War.  In particular, it was noted that the Veteran was wounded after his tank was attacked by enemy fire and he suffered injuries to his hands, face, ears, chest and arms.  The private examiner felt that the Veteran's had experienced symptoms shortly after his discharge that the continued to prevail throughout his life.  The examiner commented that, unfortunately, other therapists failed to diagnose and treat his condition and instead focused on his depressive sequelae.  

A November 2010 VA psychiatric examination report revealed that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Rather a diagnosis of anxiety disorder, NOS, was provided.  The examiner did not provide a nexus statement.

The Veteran underwent further VA psychiatric examination in January 2015 and was diagnosed as having unspecified depressive disorder.  The examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD as he lived a very successful social and retired life.  Moreover, the examiner did not feel that the Veteran's depressive disorder was related to service as there was no evidence of any psychiatric treatment either during or shortly following service discharge.       

After a review of the evidence of record, the Board finds that service connection for PTSD is warranted.  While the VA examiners in November 2010 and January 2015 found the veteran did not meet the full criteria for a diagnosis of PTSD, other evidence of record reflects a diagnosis.  Thus, the first element for service connection has been satisfied. 

Thus, the Veteran has been diagnosed with PTSD and the evidence establishes that he was engaged in combat for VA purposes.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As noted above, the Veteran has been awarded the CIB and the Korean Service Medal with two Bronze stars for his combat service during the Korean War.  VA concedes that the Veteran was exposed to in-service traumatic stressors.  Thus, the second element of service connection for PTSD has been satisfied. 

The third element of service connection is a link, established by medical evidence, between current symptoms and the claimed in-service stressor.  The medical evidence of record indicates that the Veteran's PTSD has been causally linked by a private physician to his service in the Korean War, including documented valorous participation in combat with the enemy.

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.

The Board recognizes that the Veteran has also been diagnosed as having anxiety disorder and unspecified depressive disorder.  In the instant case, the Board finds that the award of service connection for PTSD encompasses all of his ratable psychiatric symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, VA is precluded from differentiating between the symptoms of the Veteran's service-connected PTSD and those of his other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of his overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, as there are no ratable psychiatric symptoms beyond the scope of the already service-connected pathology, there is no remaining nonservice-connected psychiatric disability for consideration in this appeal.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran's claim for service connection for a left leg disability, increased ratings for his service-connected left hemiparesis and TBI and entitlement to a TDIU warrant further development.

The evidence in this case shows that the Veteran suffered a fall during combat in 1953, the severity of which is not clearly documented in the service treatment records.  In a January 2015 VA examination report, the examiner noted that due to the fall there was more than ample opportunity for the Veteran to have suffered a TBI.  Moreover, the examiner stated the following:  "It must be remembered that the fall with MBT occurred under combat conditions, hardly the best setting to manage such a serious issue.  The hemiparesis ensued in the appropriate time-frame persisting to this moment with no plausible explanation except for the head trauma suffered.  The absence of incidents descriptions and some complaints are easily overlooked in the service treatment records due to the lack of training of personnel taking the information and the presumption of young soldiers that the symptoms experienced are not important and have no serious consequences."

Moreover, in a November 2012 report, a private physician stated that as result of the in-service fall in 1953, the Veteran suffered injuries to his neck and low back.  "However, to this date he only has service connected conditions for a left hemiparesis and a skin condition."  The physician noted evaluating the Veteran in June and July 2011 and in November 2012.  On all of these evaluations, the Veteran has complained of severe neck and low back pain.  The examiner stated that electrodiagnostic studies have confirmed the presence of lumbar and cervical radiculopathies and peripheral polyneuropathy.  X-ray findings have confirmed discogenic disease of his cervical and lumbosacral spine.  The examiner felt that the Veteran has the history, physical examination evidence and laboratory evidence to support all of his diagnoses.  

The record reflects that the Veteran has been afforded various VA examinations for evaluation of his claims arising from his in-service injury, however, examiners have consistently provided negative nexus statements based on the absence of details following the in-service injury or the Veteran's own inability to provide a detailed medical history.  However, as noted by the VA examiner above, the circumstances surrounding the combat related injury did not allow for such medical detail.  Moreover, the Board notes that in Dalton v. Nicholson, 21 Vet. App. 23 (2007), an examination is inadequate where the examiner does not comment on the Veteran's reports, but instead relies on an absence of medical records to provide a negative opinion.    

The Veteran is claiming service connection for a left leg disability and increased ratings for his service-connected left hemiparesis and TBI.  In light of his statements and the evidence presented above, the Board finds that the Veteran should be afforded a comprehensive examination that fully and fairly evaluates all his current disabilities and any other disability arising from the in-service injury.  

In light of the Board's grant of service connection for PTSD and the remaining claims being remanded for further development, the claim for entitlement to a TDIU is also remanded.  Where the resolution of a claim will affect another claim, they are inextricably intertwined and the Board cannot render a decision until those claims are resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Here, the assignment of a disability rating for PTSD and an increase in the service-connected disability ratings would affect entitlement to scheduler TDIU, thus the issues are intertwined.  

With regard to TDIU, at this time, the Veteran does not currently meet the objective, minimum, percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis.  Nonetheless, there is evidence of record that suggests he is unable to secure or follow a substantially gainful occupation as a result of his service-connected hemiparesis.  See November 2012 private physician report and January 2015 VA neurological examination report.  The Board instructs that the TDIU claim be referred to the Director of the Compensation Service for consideration of the assignment of an extra-schedular rating once the above issues are resolved.  38 C.F.R. § 4.16(b) (2015).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected left hemiparesis and TBI.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.  The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed left leg disability.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed. All indicated tests should be performed.

Taking into account the January 2015 VA examiner's statement with regard to lack of medical documentation of the 1953 in-service combat injury and the November 2012 private physician's statement attributing cervical and lumber spine disabilities to the 1953 injury, the examiner should identify all current disorders, to include a left leg disability.  Thereafter, he or she should offer an opinion regarding the following: 

Is it at least as likely as not that any current cervical spine, lumbar spine and/or left leg disorder had its onset during or is in any way related to his military service?

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.
 
3.  After adjudication of the claims listed above, refer the Veteran's claim for a TDIU to the Director of Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.
 
4.  When the development has been completed and if the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


